Exhibit 99.1 ShotSpotter Reports Second Quarter 2017 Financial Results NEWARK, CA – August 8, 2017 – ShotSpotter, Inc. (NASDAQ: SSTI), the leader in gunshot detection solutions that help law enforcement officials and security personnel identify, locate and deter gun violence, today reported results for the second quarter ended June 30, 2017. Second Quarter 2017 Operational Highlights ● Record quarterly revenues of $5.8 million up 48% from $3.9 million in same period in 2016 and up 28% from the first quarter of 2017. ● Gross margins increase to 54%, up from 38% in same period in 2016 and up from 41% in the first quarter of 2017. ● Added 44 net new “go-live” square miles of coverage during the quarter. ● Raises 2017 revenue guidance to range of $21.5 million to $22.5 million. Management Commentary ShotSpotter CEO Ralph Clark noted: “This quarter’s financial results mark our first earnings report as a public company, having gone public June 7, 2017. We continue to grow the presence of our ShotSpotter solutions in cities and their agencies needing an effective and proven way to deal with gun violence. Our 48% revenue growth and improved gross margins reflect the strong execution of our team and the leverage in our business model. By driving top-line revenue growth with disciplined operating expense management, we believe we can continue to serve our customers and communities as we work toward profitability.” The company also announced a new quarterly metric so that stockholders can gauge progress: net new “go-live” square miles added during the quarter. Net new go-live square miles represent the square miles covered by deployments that were approved by customers during the quarter, both from initial and expanded customer deployments, net of square miles that ceased to be “live” during the quarter. New square miles reported will include deployed square miles that may have been sold, or booked, in prior quarters. During the second quarter of 2017, the company added 44 net new “go-live” square miles, of which 14 square miles were included in the approximately 450 square miles reported as of March 31, 2017. As a result, the company had expanded their total public safety customer coverage area to approximately 480 square miles as of June 30, 2017. “We are still in the early stages of penetrating our market,” continued Mr. Clark. “There are approximately 1,600 domestic and international cities, and 6,800 college campuses, train stations and airports that could benefit from ShotSpotter’s solutions, representing approximately $1.4 billion in potential annual subscription revenues. We believe we are well positioned to capitalize on the strong market opportunity in front of us.” Second Quarter 2017 Financial Results Revenues in the second quarter of 2017 increased 48% to a record $5.8 million from $3.9 million in the same period in 2016. The increase in revenues was driven by new customer deployments, mileage expansions with existing customers and strong customer renewal rates. Gross profit in the second quarter of 2017 increased 110% to $3.1 million (54% of revenue) from $1.5 million (38% of revenue) in the same period in 2016. The increase in both gross profit and gross margin was primarily a result of subscription revenue growth outpacing costs of revenue, a large portion of which are fixed. Total operating expenses in the second quarter of 2017 increased 12% to $3.3 million from $2.9 million in the same period last year. The increase in operating expenses was due primarily to company headcount growth and the additional cost of preparing to operate and operating as a public company. Net loss totaled $4.3 million or $1.16 per share (based on 3.7 million basic and diluted weighted average shares outstanding), compared with a net loss of $2.3 million or $1.44 per share (based on 1.6 million basic and diluted weighted average shares outstanding) in the same period in 2016. Included in net loss for the second quarter 2017 was a $3.7 million expense related to the final remeasurement of the company’s preferred stock warrant liability. Excluding this expense, the company’s adjusted net loss would have been approximately $0.6 million, a significant improvement over the similar adjusted net loss of $1.7 million incurred in the same period in 2016, where the preferred stock warrant liability expense was approximately $0.6 million. As of June 30, 2017, the company had cash and cash equivalents of $35.1 million compared to $2.4 million at the previous quarter end. The company intends to repay its outstanding balance of $13.5 million under the 2015 Term Note, including approximately $0.1 million in early termination fees, during the quarter ending September 30, 2017. The company’s decision to repay such indebtedness during this quarter rather than immediately upon completion of its IPO was to reduce prepayment penalties. Current Outlook The company’s outlook statements are based on current expectations. The following statements are forward-looking, and actual results could differ materially depending on market conditions and the factors set forth under “Safe Harbor Statement” below.The company expects revenue for the full year 2017 to be within a range of $21.5 million and $22.5 million, revised upward from previous revenue guidance of a 35% increase over 2016 revenue, which equates to revenue of approximately $21.0 million. The company expects to be operating cash flow positive by the end of 2017 and profitable by the second half of 2018. Conference Call
